—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Gerges J.), rendered October 31, 2001, convicting him of criminal possession of a controlled substance in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, the record establishes that he waived his right to be present at sidebar discussions prior to the commencement of the voir dire of prospective jurors, and that the waiver was made knowingly, voluntarily, and intelligently (see People v Keen, 94 NY2d 533, 538-539 [2000]; People v Vargas, 88 NY2d 363, 375 [1996]; People v Antommarchi, 80 NY2d 247, 250 [1992]; People v Velasquez, 298 AD2d 608 [2002]; People v Derti, 285 AD2d 611 [2001]; People v Tappin, 264 AD2d 449 [1999]).
The defendant’s remaining contention is unpreserved for appellate review, and, in any event, does not require reversal. Prudenti, P.J., Altman, Smith and Adams, JJ., concur.